                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
                                      GREEN BAY DIVISION


CASEY SPRINGER,
on behalf of himself and
all others similarly situated,
                                                            Case No. 21-cv-783
                Plaintiff,
                                                            COLLECTIVE AND CLASS
                                                            ACTION COMPLAINT
        v.                                                  PURSUANT TO 29 U.S.C. §216(b)
                                                            AND FED. R. CIV. P. 23
CENTRAL TEMPERATURE
EQUIPMENT SERVICE, INC.                                     JURY TRIAL DEMANDED
1054 American Drive
Neenah, Wisconsin 54956

        and

PETER JOCH
1054 American Drive
Neenah, Wisconsin 54956

                Defendants


                                          COMPLAINT


                                   PRELIMINARY STATEMENT

        1.      This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Casey Springer, on behalf of himself and all other similarly situated

current and former hourly-paid, non-exempt employees of Defendants, Central Temperature

Equipment Service, Inc. and Peter Joch, for purposes of obtaining relief under the FLSA and



          Case 1:21-cv-00783-WCG Filed 06/24/21 Page 1 of 31 Document 1
WWPCL for unpaid overtime compensation, unpaid agreed upon wages, liquidated damages,

costs, attorneys’ fees, declaratory and/or injunctive relief, and/or any such other relief the Court

may deem appropriate.

       2.      Defendants operated (and continue to operate) an unlawful compensation system

that deprived and failed to compensate Plaintiff and all other current and former hourly-paid,

non-exempt employees for all hours worked and work performed each workweek, including at

an overtime rate of pay for each hour worked in excess of forty (40) hours in a workweek, by: (1)

shaving time from Plaintiff’s and all other hourly-paid, non-exempt employees’ weekly

timesheets for pre-shift hours worked and/or work performed, to the detriment of said employees

and to the benefit of Defendants, in violation of the FLSA and WWPCL; and (2) making

deductions from Plaintiff’s and all other hourly-paid, non-exempt employees’ previously-earned

wages even though said employees did not authorize the deduction in writing and immediately

prior to the deduction, in violation of the WWPCL.

       3.      Defendants’ failure to compensate its hourly paid, non-exempt employees for

compensable work performed each workweek, including but not limited to at an overtime rate of

pay, was intentional, willful, and violated federal law as set forth in the FLSA and state law as

set forth in the WWPCL.

       4.      Plaintiff also brings claims and causes of action against Defendants in his

individual capacity under the FLSA and WWPCL for purposes of obtaining relief under the

FLSA and WWPCL for unpaid overtime compensation, unpaid agreed upon wages, liquidated

damages, costs, attorneys’ fees, declaratory and/or injunctive relief, and/or any such other relief

the Court may deem appropriate. Specifically, during Plaintiff’s employment with Defendants

and during the workweeks that comprised approximately June 9, 2021 to June 18, 2021,




         Case 1:21-cv-00783-WCG Filed 06/24/21 Page 2 of 31 Document 1
Defendants suffered or permitted Plaintiff to work without compensating him for any hours

worked or work performed during these workweeks, in violation of the FLSA and WWPCL.

                                 JURISDICTION AND VENUE

       5.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       6.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

       7.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

Defendants reside and/or have substantial and systematic contacts in this District.

                                            PARTIES

       8.      Plaintiff, Casey Springer, is an adult male resident of the State of Wisconsin

residing at 1515 Oak Street, Oshkosh, Wisconsin 54901.

       9.      Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) was contemporaneously filed with the Complaint (ECF No. 1).

       10.     Defendant Central Temperature Equipment Service, Inc. (hereinafter simply, and

when referred to singularly, “Defendant Central Temperature”), is a Neenah, Wisconsin-based

company with a principal office address of 1054 American Drive, Neenah, Wisconsin 54956.




         Case 1:21-cv-00783-WCG Filed 06/24/21 Page 3 of 31 Document 1
         11.    Defendant Central Temperature provides residential and commercial HVAC

services.

         12.    Defendant, Peter Joch, was, at all material times herein, an individual resident of

the State of Wisconsin with a principal address of 1054 American Drive, Neenah, Wisconsin

54956.

         13.    Defendant Joch owns, operates, and manages Defendant Central Temperature.

         14.    For purposes of the FLSA, Defendants were “employers” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

         15.    For purposes of the WWPCL, Defendants were “employers” of Plaintiff, and

Plaintiff was “employed” by Defendants, as those terms, or variations thereof, are used in Wis.

Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

         16.    During the relevant time periods as stated herein, Defendant Central Temperature

was engaged in “commerce” and/or its employees were engaged in “commerce,” as that term is

defined under the FLSA.

         17.    During the relevant time periods as stated herein, Defendant Central Temperature

employed more than two (2) employees.

         18.    During the relevant time periods as stated herein, Defendant Central

Temperature’s annual dollar volume of sales or business exceeded $500,000.

         19.    During the relevant time periods as stated herein, Plaintiff was “employed” by

and/or an “employee” of Defendants, as these terms are defined under the FLSA and the

WWPCL.

         20.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff worked as an hourly-paid, non-exempt employee in the




            Case 1:21-cv-00783-WCG Filed 06/24/21 Page 4 of 31 Document 1
position of Technician based out of Defendants’ Neenah, Wisconsin facility, located at 1054

American Drive, Neenah, Wisconsin 54956.

       21.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff worked alongside other hourly-paid, non-exempt Technicians

based out of Defendants’ Neenah, Wisconsin facility providing HVAC services to Defendants’

clients and customers.

       22.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other similarly-situated current and former hourly-paid,

non-exempt employees performed compensable work and similar job duties at Defendants’

direction, on Defendants’ behalf, for Defendants’ benefit, and/or with Defendants’ knowledge

and who were all subject to Defendants’ same unlawful compensation policies and practices as

enumerated herein.

       23.    During the relevant time periods as stated herein, Defendant Joch was an

“employer” as that term is defined under the FLSA and/or the WWPCL.

       24.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant Joch supervised Plaintiff’s day-to-day activities and the day-

to-day activities of all other hourly-paid, non-exempt employees.

       25.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant Joch hired, terminated, promoted, demoted, and suspended

Plaintiff and all other hourly-paid, non-exempt employees.

       26.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant Joch reviewed Plaintiff’s work performance and the work

performance of all other hourly-paid, non-exempt employees.




         Case 1:21-cv-00783-WCG Filed 06/24/21 Page 5 of 31 Document 1
       27.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant Joch established Plaintiff’s work schedule and the work

schedules of all other hourly-paid, non-exempt employees.

       28.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant Joch established Plaintiff’s and all other hourly-paid, non-

exempt employees’ hourly rates of pay and means of compensation.

       29.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant Joch provided Plaintiff and all other hourly-paid, non-exempt

employees with work assignments and hours of work.

       30.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s hours of work and the hours of work of all other hourly-paid,

non-exempt employees were tracked and recorded by Defendant Joch.

       31.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant Joch established the work rules, policies, and procedures by

which Plaintiff and all other hourly-paid, non-exempt employees abided in the workplace.

       32.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant Joch controlled the terms and conditions of Plaintiff’s

employment and the employment of all other hourly-paid, non-exempt employees.

       33.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1) and in furtherance of performing their job duties on Defendants’ behalf,

Plaintiff and all other hourly-paid, non-exempt employees regularly engaged in interstate

commerce, communications, and/or correspondence with Defendants’ customers, prospective

customers, suppliers, and/or vendors.




         Case 1:21-cv-00783-WCG Filed 06/24/21 Page 6 of 31 Document 1
                                 GENERAL ALLEGATIONS

       34.     In approximately March 2021, Defendants hired Plaintiff as an hourly-paid, non-

exempt employee in the position of Technician working based out of Defendants’ Neenah,

Wisconsin facility.

       35.     In approximately June 2021, Plaintiff’s employment with Defendants ended.

       36.     During the entirety of Plaintiff’s employment with Defendants, Defendants

compensated Plaintiff on an hourly basis and/or with an hourly rate of pay.

       37.     During the entirety of Plaintiff’s employment with Defendants, Plaintiff was a

non-exempt employee for purposes of the FLSA and WWPCL.

       38.     On a daily basis during the three (3) years immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were

employed by Defendants in hourly-paid, non-exempt job positions and performed compensable

work on Defendants’ behalf, with Defendants’ knowledge, for Defendants’ benefit, and/or at

Defendants’ direction based out of Defendants’ Neenah, Wisconsin facility.

       39.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees regularly

worked in excess of forty (40) hours per workweek.

       40.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants had knowledge that Plaintiff and all other hourly-paid, non-exempt

employees worked in excess of forty (40) hours per workweek.

       41.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants compensated Plaintiff and all other hourly-paid, non-exempt

employees on a bi-weekly basis via check.




         Case 1:21-cv-00783-WCG Filed 06/24/21 Page 7 of 31 Document 1
       42.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants’ workweek for FLSA and WWPCL purposes was

Wednesday through Tuesday.

       43.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were non-

union employees of Defendants.

       44.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all current and former hourly-paid, non-exempt employees were

subject to Defendants’ same unlawful policy, practice, custom, and/or scheme of shaving time

(via electronic timeclock rounding) from Plaintiff’s and all other hourly-paid, non-exempt

employees’ weekly timesheets for pre-shift hours worked and/or work performed, to the

detriment of said employees and to the benefit of Defendants.

       45.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were subject

to Defendants’ same pay and timekeeping policies and practices.

       46.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants tracked and/or recorded Plaintiff’s and all other hourly-paid, non-

exempt employees’ hours worked each workweek.

       47.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants maintained employment records and other documentation regarding

Plaintiff and all other hourly-paid, non-exempt employees.




         Case 1:21-cv-00783-WCG Filed 06/24/21 Page 8 of 31 Document 1
       48.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants maintained a centralized system for tracking and/or recording hours

worked by Plaintiff and all other hourly-paid, non-exempt employees.

       49.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants maintained a centralized system for compensating Plaintiff and all

other hourly-paid, non-exempt employees for all remuneration earned.

       50.    At the beginning of each work day during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Defendants’ expectation, requirement, and/or

directive as communicated to Plaintiff and all other hourly-paid, non-exempt employees was to

travel from their residences to Defendants’ Neenah, Wisconsin location, and then to travel from

Defendants’ Neenah, Wisconsin location to off-location job sites geographically located

throughout eastern Wisconsin.

       51.    At the beginning of each work day during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-

exempt employees travelled from their residences to Defendants’ Neenah, Wisconsin location,

and then travelled from Defendants’ Neenah, Wisconsin location to off-location job sites

geographically located throughout eastern Wisconsin.

       52.    At the beginning of each work day during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-

exempt employees’ normal or customary daily routine was as follows: travel from their

residences to Defendants’ Neenah, Wisconsin location in their personal vehicles or company-

owned vehicles; once at Defendants’ Neenah, Wisconsin location, empty parts, materials, and

trash from the company-owned vehicles, load the company-owned vehicles with parts and




         Case 1:21-cv-00783-WCG Filed 06/24/21 Page 9 of 31 Document 1
materials necessary for the work day, check to see if various parts and materials had come in for

other jobs for the work day, and complete job-related paperwork; received assignments for the

day from Defendants; and then travel in their personal vehicles or company-owned vehicles from

Defendants’ Neenah, Wisconsin location to off-location job sites geographically located

throughout eastern Wisconsin.

       53.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-exempt employees’ work day

commenced when they arrived at Defendants’ Neenah, Wisconsin location in their personal

vehicles or company-owned vehicles from their residences. Despite this, Defendants’ policy in

practice was to not commence compensating Plaintiff and all other hourly-paid, non-exempt

employees’ each work day until they began travelling in their personal vehicles or company-

owned vehicles from Defendants’ Neenah, Wisconsin location to off-location job sites

geographically located throughout eastern Wisconsin.

       54.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants failed to compensate Plaintiff and all other hourly-paid,

non-exempt employees for hours worked and work performed at Defendants’ Neenah, Wisconsin

location each work day prior to travelling in their personal vehicles or company-owned vehicles

from Defendants’ Neenah, Wisconsin location to off-location job sites geographically located

throughout eastern Wisconsin.

       55.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), the hours worked and work performed by Plaintiff and all other hourly-

paid, non-exempt employees each work day after arriving at Defendants’ Neenah, Wisconsin

location each work day and prior to travelling in their personal vehicles or company-owned




        Case 1:21-cv-00783-WCG Filed 06/24/21 Page 10 of 31 Document 1
vehicles from Defendants’ Neenah, Wisconsin location to off-location job sites geographically

located throughout eastern Wisconsin was necessary, essential, and integral to the performance

of their job duties on behalf of Defendants.

       56.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants shaved time from Plaintiff’s and all other hourly-paid, non-

exempt employees’ timesheets each work day and each workweek in the manner described in the

aforementioned paragraphs for pre-shift compensable work performed by failing to compensate

Plaintiff and all other hourly-paid, non-exempt employees when compensable work commenced

each work day; instead and in practice, Defendants simply compensated Plaintiff and all other

hourly-paid, non-exempt employees as of their scheduled shift start times each workweek, to the

detriment of said employees and to the benefit of Defendants.

       57.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants made deductions from Plaintiff’s and all other hourly-paid,

non-exempt employees’ previously-earned wages even though said employees did not authorize

the deduction in writing and immediately prior to the deduction, in violation of the WWPCL.

       58.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants’ Employee Handbook contained the written policies that

governed the terms and conditions of Plaintiff’s and all other hourly-paid, non-exempt

employees’ employment with Defendants.

       59.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants written policy as contained in its Employee Handbook

relating to deductions, stated: “There will be one week’s pay (40 hours) withheld as a guarantee




        Case 1:21-cv-00783-WCG Filed 06/24/21 Page 11 of 31 Document 1
that all tools, credit cards, keys, etc. are returned to the company upon the termination of

employment of employee.”

       60.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants effectuated their written policy by actually deducting at

least “one week’s pay (40 hours)” from Plaintiff’s and all other hourly-paid, non-exempt

employees’ paychecks “as a guarantee that all tools, credit cards, keys, etc. are returned to the

company upon the termination of employment of employee.”

       61.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants effectuated their written deduction policy in practice by

actually making deductions from Plaintiff’s and all other hourly-paid, non-exempt employees’

previously-earned wages on a bi-weekly and/or ad hoc basis even though said employees did not

authorize the deduction in writing immediately prior to the deduction, in violation of the

WWPCL.

       62.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ policies in practice failed to compensate Plaintiff and all other hourly-

paid, non-exempt employees at the correct and lawful overtime rate of pay for all hours worked

and work performed in excess of forty (40) hours in a workweek.

       63.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants knew and/or was aware that its pay policies and practices

failed to compensate Plaintiff and all other hourly-paid, non-exempt employees for all pre-shift

compensable work performed as described herein.

       64.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants did not properly and lawfully compensate Plaintiff and all




        Case 1:21-cv-00783-WCG Filed 06/24/21 Page 12 of 31 Document 1
other hourly-paid, non-exempt employees for all hours actually worked and/or work performed

each work day and each workweek, including but not limited to at an overtime rate of pay.

       65.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendants’ policies in practice unlawfully and impermissibly failed to,

on a daily and/or weekly basis, compensate Plaintiff and all other hourly-paid, non-exempt

employees when compensable work commenced each work day.

       66.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1) and during workweeks when no overtime was due, if any, Defendants

suffered or permitted Plaintiff and all other hourly-paid, non-exempt employees to work without

being paid appropriate and lawful compensation for all hours worked and/or work performed

each work day and each workweek.

       67.      Defendants were or should have been aware that their compensation policies in

practice failed to compensate Plaintiff and all other hourly-paid, non-exempt employees in the

same or similar fashion for all hours worked and/or work performed each work day and each

workweek, including but not limited to at an overtime rate of pay.

               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       68.      Plaintiff brings this action on behalf of himself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                       All hourly-paid, non-exempt employees employed by
                       Defendants within the three (3) years immediately
                       preceding the filing of this Complaint (ECF No. 1) who
                       have not been compensated for all hours worked in excess
                       of forty (40) hours in a workweek.




           Case 1:21-cv-00783-WCG Filed 06/24/21 Page 13 of 31 Document 1
       69.     Plaintiff and the FLSA Collectives primarily performed non-exempt job duties

each workweek and, thus, were legally entitled to overtime pay for all hours worked in excess of

forty (40) in a workweek.

       70.     Plaintiff and the FLSA Collective were compensated on an hourly basis (and not

on a salary basis) each workweek and, thus, were legally entitled to overtime pay for all hours

worked in excess of forty (40) in a workweek.

       71.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants, as a matter of policy and practice, shaved time from the FLSA

Collective’s timesheets for all pre-shift hours worked and/or work performed each work day,

resulting in Plaintiff and the FLSA Collective being denied overtime compensation by

Defendants at the rate of one and one-half times their regular hourly rate of pay for hours worked

in excess of forty (40) in a workweek.

       72.     The First Claim for Relief is brought under and maintained as an opt-in Collective

Action pursuant to § 216(b) of the FLSA, 29 U.S.C. 216(b), by Plaintiff on behalf of the FLSA

Collective.

       73.     The FLSA Collective claims may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       74.     Plaintiff and the FLSA Collective are and have been similarly situated, have and

have had substantially similar job requirements and pay provisions, and are and have been

subject to Defendants’ decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them for each hour worked

including overtime compensation. The claims of Plaintiff as stated herein are the same as those

of the FLSA Collective.




        Case 1:21-cv-00783-WCG Filed 06/24/21 Page 14 of 31 Document 1
       75.      Plaintiff and the FLSA Collective seek relief on a collective basis challenging,

among other FLSA violations, Defendants’ practice of failing to properly and lawfully

compensate employees for all work performed and/or hours worked at the correct and lawful

overtime rate of pay each workweek, in violation of the FLSA.

       76.      Defendants were or should have been aware that their unlawful practices failed to

compensate and deprived Plaintiff and the FLSA Collective of the appropriate and lawful

overtime wages and compensation due and owing to them, in violation of the FLSA.

       77.      The FLSA Collective is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendants. Notice can be provided to the FLSA Collectives via first class mail to the last

address known by Defendants and through posting at Defendant Central Temperature’s facility

in areas where postings are normally made.

       78.      Defendants’ conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the putative FLSA Collective.

                      RULE 23 CLASS ALLEGATIONS – WISCONSIN

       79.      Plaintiff brings this action on behalf of himself and all other similarly-situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

                WWPCL Class (Timeshaving): All hourly-paid, non-exempt
                employees employed by Defendants within the two (2) years
                immediately preceding the filing of this Complaint (ECF No. 1)
                who have not been compensated for all hours worked in excess of
                forty (40) hours in a workweek.




           Case 1:21-cv-00783-WCG Filed 06/24/21 Page 15 of 31 Document 1
              WWPCL Class (Unlawful Deductions): All hourly-paid, non-
              exempt employees employed by Defendants within the two (2)
              years immediately preceding the filing of this Complaint (ECF No.
              1) who have had previously-earned remuneration deducted from
              their paychecks by Defendants without authorizing the deduction
              in writing immediately prior to the deduction.

       80.    The members of the Wisconsin Classes are readily ascertainable. The number and

identity of the members of the Wisconsin Classes are determinable from the records of

Defendants. The job titles, length of employment, and the rates of pay for each member of the

Wisconsin Classes are also determinable from Defendants’ records. For purposes of notice and

other purposes related to this action, their names and addresses are readily available from

Defendants. Notice can be provided by means permissible under Fed. R. Civ. P. 23.

       81.    The proposed Wisconsin Classes are so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over forty (40) members of each of the Wisconsin Classes.

       82.    Plaintiff’s claims are typical of those claims which could be alleged by any

members of the Wisconsin Classes, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Classes in separate actions. All of the members of the

Wisconsin Classes were subject to the same practices of Defendants, as alleged herein.

Defendants’ policies and practices affected all members of the Wisconsin Classes similarly, and

Defendants benefited from the same type of unfair and/or wrongful acts as to each member of the

Wisconsin Classes. Plaintiff and other members of the Wisconsin Classes sustained similar

losses, injuries and damages arising from the same unlawful policies and practices and

procedures.




        Case 1:21-cv-00783-WCG Filed 06/24/21 Page 16 of 31 Document 1
       83.    Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Classes and has no interests antagonistic to the Wisconsin Classes. Plaintiff is represented by

counsel who are experienced and competent in both collective/class action litigation and

employment litigation and have previously represented plaintiffs in wage and hour cases.

       84.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Wisconsin Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual members

of the Wisconsin Classes to redress the wrongs done to them.

       85.    Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Classes would create a risk of inconsistent and/or varying adjudications with

respect to the individual members of the Wisconsin Classes, establishing incompatible standards

of conduct for Defendants and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the




        Case 1:21-cv-00783-WCG Filed 06/24/21 Page 17 of 31 Document 1
Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          86.   Defendants have violated the WWPCL regarding payment of regular wages and

overtime wages. Current employees are often afraid to assert their rights out of fear of direct or

indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the Complaint a degree of anonymity which allows

for the vindication of their rights while eliminating or reducing these risks.

          87.   There are questions of fact and law common to the Wisconsin Classes that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Classes arising from Defendants’ actions include, without

limitation, the following: (1) Whether the work performed by Plaintiff and the Wisconsin Classes

is compensable under federal law and/or Wisconsin law; (2) Whether Defendants engaged in a

pattern or practice of forcing, coercing, deceiving and/or permitting Plaintiff and the Wisconsin

Classes to perform work for Defendants’ benefit without being properly compensated; (3)

Whether Defendants failed to pay Plaintiff and the Wisconsin Classes for all work Defendants

suffered or permitted them to perform each work day and each workweek; (4) Whether

Defendants deducted remuneration from Plaintiff’s and the Wisconsin Classes’ paychecks

without receiving authorization for the deduction in writing immediately prior to the deduction;

and (5) The nature and extent of class-wide injury and the measure of damages for the injury.

          88.   The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,




          Case 1:21-cv-00783-WCG Filed 06/24/21 Page 18 of 31 Document 1
economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.

                                INDIVIDUAL ALLEGATIONS

       89.     During Plaintiff’s employment with Defendants and during the workweeks that

comprised approximately June 9, 2021 to June 18, 2021, Defendants did not compensate Plaintiff

for any hours worked or work performed.

       90.     During Plaintiff’s employment with Defendants and during the workweeks that

comprised approximately June 9, 2021 to June 18, 2021, Defendants suffered or permitted

Plaintiff to work without compensating Plaintiff for any hours worked or work performed.

       91.     During Plaintiff’s employment with Defendants and during the workweeks that

comprised approximately June 9, 2021 to June 18, 2021, Defendants suffered or permitted

Plaintiff to work without compensating Plaintiff with an effective hourly rate of at least $7.25 per

hour for any and all hours worked or work performed.

       92.     During Plaintiff’s employment with Defendants and during the workweeks that

comprised approximately June 9, 2021 to June 18, 2021, Defendants suffered or permitted

Plaintiff to work without compensating Plaintiff with his agreed-upon and regularly hourly rate

of pay of $22.00 for any and all hours worked or work performed.

       93.     During Plaintiff’s employment with Defendants and during the workweeks that

comprised approximately June 9, 2021 to June 18, 2021, Defendants did not compensate Plaintiff

for any earned compensation.

       94.     During Plaintiff’s employment with Defendants and during the workweeks that

comprised approximately June 9, 2021 to June 18, 2021, Defendants knew or should have known




        Case 1:21-cv-00783-WCG Filed 06/24/21 Page 19 of 31 Document 1
that Plaintiff must be compensated for all hours worked (and for all hours Defendants suffered or

permitted him to work) in a workweek in accordance with the FLSA and WWPCL.

       95.      Defendants had a statutory duty to comply with the FLSA and WWPCL and to

remedy FLSA and WWPCL violations of which it was aware and/or of which it should have

been aware.

       96.      Defendants owe Plaintiff earned and unpaid wages for work performed during

Plaintiff’s employment with Defendants during the workweeks that comprised approximately

June 9, 2021 to June 18, 2021 and for which Plaintiff was not properly and lawfully compensated,

plus an equal amount for liquidated damages.

                                   FIRST CLAIM FOR RELIEF
                         Violations of the FLSA – Unpaid Overtime Wages
             (Plaintiff on behalf of himself and the FLSA Collective – Timeshaving)

       97.      Plaintiff, on behalf of himself and the FLSA Collective, reassert and incorporate

by reference all paragraphs set forth above as if restated herein.

       98.      At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       99.      At all times material herein, Defendants were subject to the overtime pay

requirements of the FLSA and were an employer of Plaintiff and the FLSA Collective as defined

in FLSA, 29 U.S.C. § 203(b).

       100.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendants as provided under the FLSA.

       101.     Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.




        Case 1:21-cv-00783-WCG Filed 06/24/21 Page 20 of 31 Document 1
       102.    Defendants violated the FLSA by suffering or permitting Plaintiff and the FLSA

Collective to perform work without being properly or lawfully compensated for each hour

worked in excess of forty (40) hours each workweek. Specifically, Defendants failed to

compensate Plaintiff and all other hourly-paid, non-exempt employees for pre-shift hours worked

and work performed at Defendants’ Neenah, Wisconsin location each work day prior to

travelling in their personal vehicles or company-owned vehicles from Defendants’ Neenah,

Wisconsin location to off-location job sites geographically located throughout eastern

Wisconsin.

       103.    By failing to compensate the FLSA Collective in such a fashion as described

herein, this unlawful compensation practice denied Plaintiff and the FLSA Collective overtime

premium pay for each hour they worked in excess of forty (40) hours each workweek and for

which Defendants are liable pursuant to 29 U.S.C. § 216(b).

       104.    The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       105.    Defendants’ failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly record all compensable work time was willfully perpetrated. Defendants have

not acted in good faith and with reasonable grounds to believe that their actions and omissions

were not a violation of the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are

entitled to recover an award of liquidated damages in an amount equal to the amount of unpaid

overtime premium pay described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. §

216(b). Alternatively, should the Court find that Defendants did not act willfully in failing to pay




        Case 1:21-cv-00783-WCG Filed 06/24/21 Page 21 of 31 Document 1
overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of pre-

judgment interest at the applicable legal rate.

       106.    Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendants acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       107.    Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                               SECOND CLAIM FOR RELIEF
                     Violation of the WWPCL – Unpaid Overtime Wages
           (Plaintiff, on behalf of himself and the Wisconsin Class - Timeshaving)

       108.    Plaintiff, on behalf of himself and the Wisconsin Class, re-allege and incorporate

all previous paragraphs as if they were set forth herein.

       109.    At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendants within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

       110.    At all relevant times, Defendants were an employer of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       111.    At all relevant times, Defendants had employed Plaintiff and the Wisconsin Class

within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis.

Admin. Code § DWD 272.01.




        Case 1:21-cv-00783-WCG Filed 06/24/21 Page 22 of 31 Document 1
         112.   Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.

         113.   At all relevant times, Defendants had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class regular wages and overtime compensation.

         114.   Throughout the Wisconsin Class Period, Defendants maintained and perpetrated

an unlawful compensation practice that shaved time from Plaintiff’s and the Wisconsin Class’

timesheets for all pre-shift hours worked and/or work performed each work day and each

workweek, resulting in Defendants impermissibly and unlawfully failing to compensate Plaintiff

and the Wisconsin Class for any and all pre-shift hours worked and/or work performed each

work day and each workweek at an overtime rate of pay, in violation of the WWPCL.

         115.   Defendants willfully failed to pay Plaintiff and the Wisconsin Class overtime

premium compensation for all hours worked in excess of forty (40) hours a workweek, in

violation of the WWPCL.

         116.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendants’ violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendants to cease and desist from their violations of

the Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.




         Case 1:21-cv-00783-WCG Filed 06/24/21 Page 23 of 31 Document 1
       117.    Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendants pursuant to the WWPCL.

                                THIRD CLAIM FOR RELIEF
                         Violation of the WWPCL – Unpaid Wages
      (Plaintiff, on behalf of himself and the Wisconsin Class – Unlawful Deductions)

       118.    Plaintiff, on behalf of himself and the Wisconsin Class, re-alleges and

incorporates all previous paragraphs as if they were set forth herein.

       119.    At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendants within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

       120.    At all relevant times, Defendants were employers of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       121.    At all relevant times, Defendants employed Plaintiff and the Wisconsin Class

within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis.

Admin. Code § DWD 272.01.

       122.    Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.

       123.    At all relevant times, Defendants had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class regular wages and overtime compensation.

       124.    At all times material herein and throughout the Wisconsin Class Period, Wis. Stat.

§ 103.455 was applicable, which states, in relevant part: “No employer may make any deduction

from the wages due or earned by any employee, who is not an independent contractor, for




        Case 1:21-cv-00783-WCG Filed 06/24/21 Page 24 of 31 Document 1
defective or faulty workmanship, lost or stolen property or damage to property, unless the

employee authorizes the employer in writing to make that deduction…”

       125.    Throughout the Wisconsin Class Period, Defendants willfully deducted

remuneration from Plaintiff’s and the Wisconsin Classes’ paychecks without receiving

authorization for the deduction in writing immediately prior to the deduction, in violation of the

WWPCL.

       126.    Throughout the Wisconsin Class Period, Plaintiff and the members of the

Wisconsin Class have sustained losses in their compensation as a proximate result of

Defendants’ violations. Accordingly, Plaintiff and the Wisconsin Class seek damages in the

amount of their respective unpaid compensation, injunctive relief requiring Defendants to cease

and desist from its violations of the Wisconsin laws described herein and to comply with them,

and such other legal and equitable relief as the Court deems just and proper. Under Wis. Stat. §

109.11, Plaintiff and the Wisconsin Class may be entitled to liquidated damages equal and up to

fifty percent (50%) of the unpaid wages.

       127.    Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendants pursuant to the WWPCL.

                               FOURTH CLAIM FOR RELIEF
                           Violation of the FLSA – Minimum Wages
                                (Plaintiff, on behalf of himself)

       128.    Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       129.    Section 206(a)(1) of the FLSA regulates, among other things, the payment of a

minimum wage by employers whose employees are engaged in commerce, or engaged in the




        Case 1:21-cv-00783-WCG Filed 06/24/21 Page 25 of 31 Document 1
production of goods for commerce, or employed in an enterprise engaged in commerce or in the

production of goods for commerce.

       130.    At all times material herein, Plaintiff was entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       131.    Defendants intentionally violated the FLSA by failing to compensate Plaintiff

with an effective hourly rate of at least $7.25 per hour for all hours worked during the

workweeks from approximately June 9, 2021 to June 18, 2021 during his employment with

Defendants.

       132.    Defendants’ failure to properly and legally compensate Plaintiff for all

compensable work performed at a minimum rate of pay was willfully perpetrated. Defendants

have not acted in good faith and with reasonable grounds to believe that its actions and omissions

were not a violation of the FLSA, and as a result thereof, Plaintiff is entitled to recover an award

of liquidated damages in an amount equal to the amount of unpaid minimum wages as described

above pursuant to Section 216(b) of the FLSA. Alternatively, should the Court find that

Defendants acted reasonably and with good faith in failing to pay minimum wages, Plaintiff is

entitled to an award of pre-judgment interest at the applicable legal rate.

       133.    As a result of the aforesaid willful violations of the FLSA’s provisions, minimum

wages have been unlawfully withheld from Plaintiff by Defendants.

       134.    Plaintiff is entitled to damages equal to the minimum wages due and owing to him

within the three (3) years preceding the date of filing of the Complaint, ECF No. 1, plus periods

of equitable tolling because Defendants acted willfully and knew or showed reckless disregard of

whether its conduct was prohibited by the FLSA and otherwise engaged in wrongful conduct that

prevented Plaintiff from asserting his claims against Defendants.




        Case 1:21-cv-00783-WCG Filed 06/24/21 Page 26 of 31 Document 1
          135.   Pursuant to the FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages.

                                  FIFTH CLAIM FOR RELIEF
                           Violation of the WWPCL – Minimum Wages
                                  (Plaintiff, on behalf of himself)

          136.   Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

          137.   At all times material herein, Plaintiff was an employee of Defendants within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).

          138.   At all times material herein, Defendants were an employer of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       139.      At all times material herein, Defendants employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD

272.01.

       140.      At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of his principal activities without receiving compensation for

these activities, including but not limited to compensation for any and all hours worked from

approximately June 9, 2021 to June 18, 2021.

          141.   Defendants willfully and intentionally violated the WWPCL by failing to

compensate Plaintiff with an hourly rate of at least $7.25 per hour for all hours worked during

the workweeks from approximately June 9, 2021 to June 18, 2021 during his employment with

Defendants.




          Case 1:21-cv-00783-WCG Filed 06/24/21 Page 27 of 31 Document 1
          142.    As set forth above, Plaintiff sustained losses in compensation as a proximate result

of Defendants’ violations. Accordingly, Plaintiff seeks damages in the amount of his unpaid

compensation, injunctive relief requiring Defendants to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

       143.       Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendants, pursuant to the WWPCL.

                                   SIXTH CLAIM FOR RELIEF
                 Violation of the WWPCL – Failure To Pay An Agreed-Upon Wage
                                   (Plaintiff, on behalf of himself)

          144.    Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

          145.    At all times material herein, Plaintiff was an employee of Defendants within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).

          146.    At all times material herein, Defendants were an employer of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       147.       At all times material herein, Defendants employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD

272.01.

       148.       At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of his principal activities without receiving compensation for




          Case 1:21-cv-00783-WCG Filed 06/24/21 Page 28 of 31 Document 1
these activities, including but not limited to compensation for any and all hours worked from

approximately June 9, 2021 to June 18, 2021.

       149.    During Plaintiff’s employment with Defendants, Defendants willfully and

intentionally failed to compensate Plaintiff for all hours worked and work performed, including

but not limited to with agreed-upon wages as defined in Wis. Stat. § 109.01(3), by failing to

compensate Plaintiff with his agreed-upon regular or hourly rate of pay of $22.00 for any and all

hours worked during the workweeks from approximately June 9, 2021 to June 18, 2021 during

his employment with Defendants, in violation of the WWPCL.

       150.    As set forth above, Plaintiff sustained losses in compensation as a proximate result

of Defendants’ violations. Accordingly, Plaintiff seeks damages in the amount of his unpaid

compensation, injunctive relief requiring Defendants to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

       151.    Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendants, pursuant to the WWPCL.

       WHEREFORE, it is respectfully prayed that this Court grant the following relief:

           a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
              supervised Notice, to all similarly-situated current and former hourly-paid, non-
              exempt employees who worked at and/or were employed by Defendants
              informing them of this action and their rights to participate in this action. Such
              Notice shall inform all similarly-situated current and qualified former employees
              of the pendency of this action, the nature of this action, and of their right to “opt
              in” to this action. Additionally, such notice will include a statement informing the
              similarly-situated current and qualified former employees that it is illegal for
              Defendants to take any actions in retaliation of their consent to join this action;

           b) At the earliest possible time, issue an Order certifying this action as a class action
              pursuant to Federal Rules of Civil Procedure 23;




        Case 1:21-cv-00783-WCG Filed 06/24/21 Page 29 of 31 Document 1
  c) At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
     as class counsel pursuant to Federal Rules of Civil Procedure 23;

  d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
     2202, declaring Defendants’ actions as described in the Complaint as unlawful
     and in violation of the FLSA and Wisconsin Law and applicable regulations and
     as willful as defined in the FLSA and Wisconsin Law;

  e) Issue an Order directing and requiring Defendants to pay Plaintiff and all other
     similarly-situated hourly-paid, non-exempt employees damages in the form of
     reimbursement for unpaid overtime wages and/or regular wages for all time spent
     performing compensable work for which they were not paid pursuant to the rate
     provided by the FLSA and WWPCL;

  f) Issue an Order directing and requiring Defendants to reimburse Plaintiff and all
     other similarly-situated hourly-paid, non-exempt employees damages in the form
     of their unlawful deductions as provided by the WWPCL;

  g) Issue an Order directing and requiring Defendants to pay Plaintiff and all other
     similarly-situated hourly-paid, non-exempt employees liquidated damages
     pursuant to the FLSA and WWPCL in an amount equal to, and in addition to the
     amount of wages and overtime wages owed to them;

  h) Issue an Order directing and requiring Defendants to pay Plaintiff unpaid wages –
     including but not limited to minimum wages and agreed-upon wages – for pre-
     judgment and post-judgment interest, and for all times spent performing
     compensable work for which Plaintiff was not properly paid by Defendants under
     the FLSA and WWPCL;

  i) Issue an Order directing Defendants to reimburse Plaintiff and all other similarly-
     situated hourly-paid, non-exempt employees for the costs and attorneys’ fees
     expended in the course of litigating this action, pre-judgment and post-judgment
     interest; and

  j) Provide Plaintiff and all other similarly-situated hourly-paid, non-exempt
     employees with other relief that the Court deems just and equitable.




Case 1:21-cv-00783-WCG Filed 06/24/21 Page 30 of 31 Document 1
             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

             Dated this 24th day of June, 2021

                                                 WALCHESKE & LUZI, LLC
                                                 Counsel for Plaintiff

                                                 s/ Scott S. Luzi                    .




                                                 James A. Walcheske, State Bar No. 1065635
                                                 Scott S. Luzi, State Bar No. 1067405
WALCHESKE & LUZI, LLC
235 N. Executive Drive, Suite 240
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com




       Case 1:21-cv-00783-WCG Filed 06/24/21 Page 31 of 31 Document 1
